 

Exhibit 10.1

 

TRANSITION AGREEMENT

 

THIS TRANSITION AGREEMENT (this “Agreement”) is entered into as of May_____,
2017, between The KeyW Corporation, a Maryland corporation, including all
entities now or hereafter controlling, controlled by or under common control
with The KEYW Corporation, including but not limited to The KEYW Holding
Corporation, The KEYW Corporation and all direct and indirect subsidiaries of
each such entity (the “Company”) and Kimberly J. DeChello (“Executive”)
(individually a “Party” and together the “Parties”).

 

WHEREAS, as consideration for Executive’s signing of this Agreement, the Company
will provide Executive the Severance (as defined herein); and

 

WHEREAS, the Company recognizes Executive’s value to the Company and
acknowledges that Executive’s services will play an integral role in the
Company’s growth strategy, and therefore the Company shall retain the Executive
to serve as a special advisor to the Chief Executive Officer of the Company in a
Part-Time-On-Call (“PTOC”) status, in accordance with the Company’s standard
policies, for three (3) years from the PTOC Commencement Date (as defined
below); and

 

WHEREAS, Executive and the Company intend that this Agreement shall be in full
satisfaction of any obligations described in this Agreement owed to the
Executive by the Company.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements herein contained, the Company and Executive agree as follows:

 

1.           Employment.

 

(a)          Executive’s employment with the Company shall be terminated as May
31, 2017 (the “Effective Date”).

 

(b)          Thereafter, on June 1, 2017, Executive shall be hired by the
Company as a Part-Time-On-Call (“PTOC”) employee (the “PTOC Commencement Date”),
in accordance with the Company’s standard policies, and shall remain on such
PTOC status for a period ending three (3) years from the PTOC Commencement Date.

 

2.           Severance.         In consideration of Executive’s signing of this
Agreement, the Company shall provide the below severance payments, equity, and
benefits (collectively referred to herein as the “Severance”). In exchange for
Executive’s execution of this Release, the Company shall:

 

(a)          pay to Executive an amount equal to Nine Hundred Seventy-Two
Thousand Dollars ($972,000.00), such sum to be paid fifty percent (50%) within
fifteen (15) days after the Effective Date of this Agreement and fifty percent
(50%) on March 15, 2018; and

 

(b)          in consideration for Executive accepting PTOC employment, pursuant
to Section 1(b) of this Agreement, grant, the Executive, within thirty (30) days
after the PTOC Commencement Date, Thirty Three Thousand Three Hundred and
Thirty-Three (33,333) shares of common stock in The KeyW Holding Corporation,
which such common stock shall be subject to the vesting requirements and
schedule provided in Section 4(a) of this Agreement; and

 

 

 

 

(c)          provided the Executive remains on PTOC status, and subject to the
terms and conditions contained in this Agreement, Executive shall be eligible to
participate in the Company’s then-current medical, dental and vision insurance
plans for three (3) years from the Effective Date; provided, however that,
subject to any overriding laws, the Company shall not be required to reimburse
Executive for medical, dental or vision insurance premiums if Executive is
actually covered or becomes covered by an equivalent benefit (at the same or
lesser cost to Executive, if any) from another source, and Executive shall be
obligated to inform Company of any such benefit made available to Executive.

 

3.           Options.

 

Notwithstanding anything to the contrary herein or any non-qualified stock
option agreements, all outstanding options granted to the Executive on October
16, 2009 and February 8, 2012 shall remain exercisable for a period of three (3)
years from the Effective Date.

 

4.           Stock.

 

(a)          Provided the Executive remains on PTOC status with the Company, the
shares granted to Executive pursuant to Section 2(b) of this Agreement shall
vest as follows:

 

Shares   Vesting Date       11,111   First anniversary of the PTOC Commencement
Date       11,111   Second anniversary of the PTOC Commencement Date      
11,111   Third anniversary of the PTOC Commencement Date

 

(b)          Provided the Executive remains on PTOC status with the Company, any
restricted stock held by the Executive as of the Effective Date shall vest in
accordance with the terms of the applicable Restricted Stock Award Agreements.

 

(c)          Notwithstanding anything to the contrary herein, in the event the
Company terminates Executive from PTOC status without cause or in the event of a
Change of Control (as defined below), the shares granted to Executive pursuant
to Section 2(b) shall immediately vest on the termination date or closing date
of the transaction. For the purpose of this Section 4, “Change of Control” shall
mean occurrence of any of (i) an acquisition after the Effective Date by an
individual or legal entity or “group” (as described in Rule 13d-5(b)(1)
promulgated under the Securities Exchange Act of 1934, as amended) of in excess
of 50% of the voting securities of the Company, (ii) the dissolution or
liquidation of the Company or a merger, consolidation, or reorganization of the
Company with one or more other entities in which the Company is not the
surviving entity, unless the holders of the Company’s voting securities
immediately prior to such transaction continue to hold at least 51% of such
securities following such transaction, (iii) the sale of all or substantially
all of the assets of the Company in one or a series of related transactions, or
(iv) the “completion” or closing by the Company of an agreement to which the
Company is a party or by which it is bound, providing for any of the events set
forth above in clauses (i), (ii) or (iii).

 

5.           Death. In the event Executive’s PTOC status is terminated as a
result of Executive’s death, the Company shall have no further obligations under
this Agreement other than to:

 

 

 

 

(a)          pay to the Executive’s estate any amounts unpaid under Section 2(a)
of this Agreement in a lump sum; and

 

(b)          accelerate the vesting of all outstanding restricted stock held by
Executive as of the date of Executive’s death, including without limitation the
shares granted pursuant to Section 2(b) of this Agreement, and release all such
shares from any applicable sale restrictions and deposit same with Executive’s
estate.

 

6.           Waiver and Release.

 

(a)          Executive, for himself, Executive’s spouse, heirs, administrators,
children, representatives, executors, successors, assigns, and all other persons
claiming through Executive, if any (collectively, “Releasers”), does hereby
release, waive, and forever discharge the Company and each of its respective
agents, subsidiaries, parents, affiliates, related organizations, and all of
their employees, officers, directors, managers, attorneys, successors, and
assigns (collectively, the “Releasees”) from, and does fully waive any
obligations of Releasees to Releasers for, any and all liability, actions,
charges, causes of action, demands, damages, or claims for relief, remuneration,
sums of money, accounts or expenses (including attorneys’ fees and costs) of any
kind whatsoever, whether known or unknown, suspected or unsuspected, disclosed
or undisclosed, or contingent or absolute, which heretofore through the date of
this Agreement has been or may be suffered or sustained, directly or indirectly,
by Releasers in consequence of, arising out of, or in any way relating to: (a)
Executive’s employment with the Company or any of its subsidiaries or
affiliates; (b) the transition of Executive’s employment to PTOC status; (c)
violation of any law including but not limited to federal, state or local
statutes, or the common law of any jurisdiction; or (d) any events occurring on
or prior to the date of this Agreement. Notwithstanding the above, this
Agreement and waiver does not apply to: (i) any right to indemnification now
existing under the Company’s governing documents or applicable law; (ii) any
rights to the receipt of employee benefits which vested on or prior to the date
of this Agreement; and (iii) the right to continuation coverage pursuant to
COBRA.

 

(b)          Executive understands that by signing this Agreement, she is not
waiving any claims or administrative charges which cannot be waived by law. She
is waiving, however, any right to monetary recovery or individual relief should
any federal, state or local agency (including the Equal Employment Opportunity
Commission) pursue any claim on her behalf arising out of or related to her
employment with and/or transition to PTOC status with the Company (except as
prohibited by 17 C.F.R. § 240.21F, et seq.).

 

(c)          Executive shall have twenty-one (21) calendar days to consider this
Agreement and seven (7) calendar days from the date the Executive executes this
Agreement to revoke the Executive’s waiver of any Age Discrimination in
Employment Act (“ADEA”) claims by providing written notice of the revocation to
the Company. In the event of such revocation, the Executive acknowledges that
the Company will not provide any Severance, and Executive will be terminated
from PTOC status. Once signed, in the absence of revocation of this Agreement,
the Agreement will become effective on the day following the seventh and final
day of the revocation period.         

 

(d)          Except with regard to individual stock and option award agreements
by and between the Company and Executive, the Company does hereby release,
waive, and forever discharge the Executive from any and all liability, actions,
charges, causes of action, demands, damages, or claims for relief, remuneration,
sums of money, accounts or expenses (including attorneys’ fees and costs) of any
kind whatsoever, whether known or unknown, suspected or unsuspected, disclosed
or undisclosed, or contingent or absolute, which heretofore through the date of
this Agreement has been or may be suffered or sustained, directly or indirectly,
by the Company.

 

 

 

 

7.           Non-Compete.         For a period of two (2) years from the
Effective Date, Executive shall not, whether on Executive’s own account or for
the account of another individual, partnership, firm, corporation or other
entity (each, a “Person”), directly or indirectly: (i) compete with or be
engaged in the same business as or (ii) be a consultant to, or a director,
officer, employee, owner or partner of, any Person that is competitive with or
engaged in the same Business (as defined herein), in either case in any
geographic area in which the Business was carried on (or actively under
consideration by the Company for entry into) during the twelve (12) months
immediately prior to the termination of Executive’s employment. For the purposes
of this Section 7, “Business” shall mean any business actively engaged in by the
Company (or actively under consideration by the Company for entry into) during
the twelve (12) months immediately prior to the termination of Executive’s
employment, if Executive directly or indirectly (x) was involved in, (y)
supervised or (z) had access to Confidential Information (as defined in Section
11 of this Agreement) relating to, such business. Executive’s passive ownership
of less than 1% of the outstanding class of any equity securities of any
publicly traded entity will not violate this Section 7. In the event of a
conflict between any of the Company’s standard corporate policies and this
Section 7 of this Agreement, this Section 7 shall control.

 

8.           Non-Solicitation of Employees.         For a period of two (2)
years from the Effective Date or for such time that Executive remains on PTOC
status, whichever is longer, Executive shall not, for Executive’s own account or
for the account of any other person or entity, directly or indirectly: (i)
recruit, solicit, offer to hire, induce or attempt to induce, encourage to
terminate or otherwise adversely affect or interfere with the relationship
between the Company and any person who was employed by, or otherwise engaged to
perform services for, the Company or its affiliates within the twelve-month
period prior to the Effective Date (a “Covered Employee”) for employment or
retention as a consultant or service provider or (ii) hire a Covered Employee,
participate in the process of hire of any Covered Employee, or permit the hire
of any Covered Employee where such Covered Employee would report directly or
indirectly to Executive, or provide names or other information about a Covered
Employee to any Person under circumstances which could lead to the use of that
information for the purposes of recruiting or hiring.

 

9.           Non-Solicitation of Customers or Suppliers.         For a period of
two (2) years from the Effective Date or for such time that Executive remains on
PTOC status, whichever is longer, Executive shall not, whether for Executive’s
own account or for the account of any other Person, directly or indirectly: (i)
induce or attempt to induce, solicit or encourage any person or entity who is,
or was within the then-most recent 12-month period from the Effective Date, a
customer, supplier, licensor or other business relation of the Company to cease
doing business, or to reduce its relationship, with, the Company, or (ii)
otherwise adversely affect or interfere with the relationship between the
Company and any such person or entity.

 

10.         Non-Disparagement.          Each Party expressly agrees that, except
to the extent required by law, neither Party will disclose or cause to be
disclosed any negative, adverse or derogatory comments or information about the
other Party, and will not make any such comments or provide such information to
any customer of the Company, to any person associated with the media, to the
general public, or to any other person or entity. Nothing in this Agreement
prohibits a Party from reporting possible violations of federal laws or
regulations to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress,
any Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation.

 

 

 

 

11.         Company Confidential Information.         Executive agrees that
Executive will keep entirely secret and confidential, and shall not use or
disclose to any person or entity, in any manner or for any purpose whatsoever,
any information of the Company that is not available to the general public
and/or not generally known outside the Company and to which Executive has had
access during the course of Executive’s employment by the Company, including,
without limitation, the Company's confidential, proprietary, and trade secret
information and any information relating to: the Company's business or
operations; its plans, strategies, prospects or objectives; its products,
technology, processes or specifications; its research and development operations
or plans; its customers and customer lists; its manufacturing, distribution,
sales, service, support and marketing practices and operations; its financial
conditions and results of operations; its pricing, pricing strategies and costs;
its operational strengths and weaknesses; its personnel and compensation
policies, procedures and transactions; its plans for any strategic exit and all
information of third parties for which the Company has an obligation to maintain
as confidential (collectively referred to herein as “Confidential Information”).
Notwithstanding the foregoing, in the event Executive is subpoenaed or ordered
by a court, state or federal agency to disclose any Confidential Information,
the Executive shall provide the Company with prompt written notice of any such
requirement prior to disclosure so that the Company may seek a protective order
or other appropriate remedy and/or waive compliance with the provisions of this
Section 11. If, in the absence of a protective order or other remedy or the
receipt of a waiver by the Company, the Executive is nonetheless legally
required to disclose Confidential Information, the Executive may, without
liability hereunder, disclose to such tribunal only that portion of Confidential
Information which counsel advises Executive, in writing, that the Executive is
legally required to disclose, provided that Executive shall use her best efforts
to preserve the confidentiality of the Confidential Information, including
without limitation, cooperation with the Company in its efforts to obtain a
protective order.

 

12.         Return of Company Materials.         Within five (5) business days
of the Effective Date of this Agreement, Executive will return to the Company:
(i) all documents, data, material, details and copies thereof in any form
(electronic or hard copy) and wherever located (including in personally owned
computers, storage media or accounts) that are the property of the Company or
were created using the Company's resources or during any hours worked for the
Company, including, without limitation, any data referred to in Paragraphs 10
and 11 herein; and (ii) all other property belonging to the Company, including,
without limitation, all computer equipment and associated passwords, property
passes, keys, credit cards, business cards, and identification badges.
Notwithstanding the foregoing, Executive shall be permitted to retain any such
company material required to perform Executive’s required duties while under
PTOC status. Upon the expiration of Executive’s PTOC status, Executive shall
return all remaining company materials pursuant to this Section 12 of the
Agreement.

 

13.         Acknowledgments. Executive is signing this Agreement knowingly and
voluntarily. Executive acknowledges that:

 

(a)          Executive has executed this Agreement knowingly and voluntarily;

 

(b)          Executive has read and understands this Agreement in its entirety;

 

(c)          Executive has been advised and directed orally and in writing (and
this subparagraph (c) constitutes such written direction) to seek legal counsel
and any other advice Executive wishes with respect to the terms of this
Agreement before executing it; and

 

(d)          Executive’s execution of this Agreement has not been forced by any
employee, director, officer or agent of the Company.

 

 

 

 

14.         Injunctive Relief; Remedies. A breach of this Agreement by Executive
will result in irreparable injury to the Company for which there is no adequate
remedy at law, and it will not be possible to measure damages for such injuries
precisely. Accordingly, in the event of such breach or threat thereof of the
foregoing provisions, without limiting the legal or equitable remedies available
to the Company, the Company shall be entitled to obtain from any court of
competent jurisdiction a temporary restraining order or a preliminary or
permanent injunction restraining Executive from engaging in activities
prohibited by this Agreement or such other relief as may be required to
specifically enforce this Agreement without the necessity of posting a bond or
having to prove special damages.

 

15.         No Admission of Liability. Executive agrees that neither this
Agreement, nor the furnishing of the consideration for this Agreement, shall be
deemed or construed at any time to be an admission by the Company, any
Releasees, or Executive of any improper or unlawful conduct.

 

16.         Entire Agreement. There are no other agreements of any nature
between the Employer and Executive with respect to the matters discussed in this
Agreement, except as expressly stated herein, and in signing this Agreement,
Executive is not relying on any agreements or representations, except those
expressly contained in this Agreement. Except for individual stock and option
award agreements, all prior employment agreements and amendments to employment
agreements, if any, are hereby rendered null and void.

 

17.         Modifications; Waivers. This Agreement may be amended or modified
only by a written instrument executed by both the Company and the Executive. No
delay or omission by the Company or Executive in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company or Executive on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.

 

18.         Survival; Severability. The Parties agree that the above
restrictions on competition are completely severable and independent agreements
supported by good and valuable consideration and, as such, shall survive the
termination of this Agreement for whatever reason. The Parties further agree
that any invalidity or unenforceability of any one or more of such restrictions
on competition shall not render invalid or unenforceable any remaining
restrictions on competition. Additionally, should a court of competent
jurisdiction determine that the scope of any provision of Sections 7, 8 or 9 is
too broad to be enforced as written, the Parties intend that the court reform
the provision to such narrower scope as it determines to be reasonable and
enforceable. Executive acknowledges and agrees that the non-competition and
non-solicitation provisions herein are expressly assignable to any successor of
the Company or any other permitted assign of the Company.

 

19.         Governing Law; Venue. This Agreement shall be governed by the laws
of the State of Maryland, excluding the choice of law rules thereof. The
jurisdiction and venue for actions related to the subject matter hereof shall be
the Maryland state and federal courts located in Maryland, and both parties
hereby submit to the personal jurisdiction of such courts.

 

20.         Headings. Section and subsection headings contained in this
Agreement are inserted for the convenience of reference only. Section and
subsection headings shall not be deemed to be a part of this Agreement for any
purpose, and they shall not in any way define or affect the meaning,
construction or scope of any of the provisions hereof.

 

 

 

 

21.         Reasonableness.         Executive understands that the nature of the
Company’s business is highly competitive. Accordingly, the duration and scope
applicable to the restrictions set forth in this Agreement are fair, reasonable
and necessary.

 

22.         Attorneys’ Fees.         The prevailing party in any action to
enforce this Agreement will be entitled to recover its attorneys’ fees and costs
in connection with such action.         

 

23.         Counterparts. This Agreement may be executed by facsimile
transmission (including by exchange of copies in pdf) in counterparts, each and
all of which shall be deemed an original, and both of which together shall
constitute but the same instrument.

 

24.         Withholding. The Company shall be entitled to withhold from any
amounts payable under this Agreement any federal, state, local or foreign
withholding or other taxes or charges that it from time to time is required to
withhold. The Company shall be entitled to rely on the opinion of counsel if any
questions as to the amount or requirement of such withholding shall arise.

 

25.         BOTH PARTIES UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF
ALL KNOWN AND UNKOWN CLAIMS.

 

[Signatures on the following page]

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

  The KeyW Corporation       By:     Name:  William J. Weber   Title: President
& Chief Executive Officer       Executive:       By:     Name:  Kimberly J.
DeChello

 

 

 

